COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-041-CR





JACK ROBERT GRUNWALD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Jack Robert Grunwald is attempting to appeal from his conviction for driving while intoxicated.  We dismiss the appeal for want of jurisdiction.

The trial court signed the judgment on January 9, 2007.  Although appellant filed a motion for new trial, it was not timely.  Therefore, appellant’s notice of appeal was due February 8, 2007 but was not filed until February 9, 2007.
(footnote: 2)  On March 6, 2007, we notified appellant by letter that his appeal was subject to dismissal for want of jurisdiction unless, by March 16, he filed a response showing that his appeal was timely.
(footnote: 3)  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4) 



PER CURIAM

PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH	

Tex. R. App. P.
 47.2(b)

DELIVERED:  APRIL 19, 2007	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a) (providing that the notice of appeal must be filed within thirty days after sentence is imposed unless the defendant timely files a motion for new trial).


3:See
 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that a timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction).


4:See Slaton v. State,
 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that, if an appeal is not timely, the court of appeals can take no action other than to dismiss the appeal)
.